Citation Nr: 0941813	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  98-09 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a neck disorder, 
including as due to a qualifying chronic disability.

2.  Entitlement to service connection for a psychiatric 
disorder, including as due to a qualifying chronic 
disability.

3.  Entitlement to service connection for headaches, 
including as due to a qualifying chronic disability.

4.  Entitlement to service connection for otitis externa of 
the right ear.

5.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had verified active duty service from May 1968 to 
April 1970, from February 1971 to February 1974, and from 
January 1991 to June 1991.  He also served on active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
in the National Guard from 1974 to 1992.  The Veteran had 
active duty service in Southwest Asia from February 10, 1991 
to May 29, 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from a January 2009 Order of the United States 
Court of Appeals for Veterans Claims (Court).  In that Order 
the Court granted a December 2008 Joint Motion of the Veteran 
and Secretary of the Department of Veterans Affairs (the 
parties).  

Previously, this matter came before the Board on appeal from 
a March 1998 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In that decision the RO denied 
claims for service connection for a neck disorder; a 
psychiatric disorder, other than PTSD; headaches; otitis 
externa of the right ear; and for sinusitis.  The RO also 
denied service connection for hypertension and for a skin 
disorder.  The Veteran appealed from that decision as to all 
of the denials for service connection.

In August 2005 the Board remanded the case to the RO for 
compliance with the duty to notify and assist a claimant; and 
to schedule a personal hearing at the RO, which the Veteran 
ultimately cancelled.  In part, the August 2005 Board order 
remanded the issue of service connection for PTSD for the RO 
to issue a statement of the case on this issue.  Pursuant to 
the Board's order, the RO issued a statement of the case in 
May 2006 on that issue.  The record reflects that the Veteran 
ultimately did not submit a substantive appeal on the issue 
of service connection for the specific psychiatric disorder 
of PTSD.  For this reason, at the time of the August 2005 
Remand the Board did not address the issue of service 
connection for PTSD as the Board considered this issue as not 
in appellate status before the Board.  

Thereafter, by way of a July 2007 decision, the Board granted 
service connection for hypertension and for a skin disorder; 
and denied the Veteran's appeal of the claims for service 
connection for a neck disorder; a psychiatric disorder other 
than PTSD; headaches; otitis externa of the right ear; and 
sinusitis.  The Veteran appealed that decision to the Court.  
Through the January 2009 Order, the Court granted the joint 
motion.  By the Court's order, the Court vacated the July 
2007 Board decision that denied service connection for a neck 
disorder; a psychiatric disorder other than PTSD; headaches; 
otitis externa of the right ear; and sinusitis; and remanded 
the case to the Board for compliance with the instructions 
outlined in the Joint Motion. 

Subsequent to the above procedure, in Clemons v . Shinseki, 
the Court basically held that an appellant generally is not 
competent to diagnose his mental condition; he is only 
competent to identify and explain the symptoms that he 
observes and experiences.  Clemons v . Shinseki, 23 Vet. App. 
1 (2009).  

The Court further held that consequently, a claim that 
identifies a single diagnosis (in this case PTSD) cannot be a 
claim limited only to that diagnosis, but must rather be 
considered a claim for any mental disability that may 
reasonably be encompassed by several factors including: (1) 
the claimant's description of the claim; (2) the symptoms the 
claimant describes; and (3) the information the claimant 
submits or VA obtains in support of the claim.  ID.  Based on 
this holding, the Veteran's claim on appeal for service 
connection for a psychiatric disorder may not logically be 
limited to psychiatric disorders other than PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion adopted by the Court in its order to 
vacate and remand the July 2007 Board decision, the parties 
agreed that a remand was required for the following reasons.  
The essential basis was that the record contained un-
translated documents written in Spanish, and there were 
deficiencies in the Board's analysis of and compliance with 
VA's the duty to assist.  With regard to the Spanish language 
documents, that matter shall be addressed by the Board if and 
when the case is returned to the Board by the RO after the RO 
takes actions outlined in the order below. 

In terms of the duty to assist, the parties agreed that the 
Board did not provide an adequate statement of reasons and 
bases in its analysis of VA's compliance with the duty to 
assist the Veteran.  By this, the parties meant that the 
Board did not address the following deficiencies identified 
by the parties.  First, the Board did not address the 
question of apparently incomplete records that had been 
requested and forwarded to the RO by the Social Security 
Administration (SSA) pertaining to a claim made by the 
Veteran for SSA benefits based on disability.  The parties 
agreed that VA violated its duty to assist the Veteran by not 
acquiring all of the pertinent records; specifically, the SSA 
decision on the claim and supporting medical records.  

The Board's present review of the claims file shows that it 
does contain certain SSA documents including a copy of a SSA 
determination, and various associated treatment records.  
However, a remand is necessary for the AMC/RO to ascertain 
whether all relevant SSA records are present as ordered by 
the Court.  To ensure compliance with the Court's order, the 
AMC/RO should proceed by appropriate means to request from 
SSA copies of all medical records underlying any decision 
addressing SSA disability benefits to the Veteran and any 
other determination, to include copies of any such 
determination/decision and associated documents.  

The parties agreed that it was unclear from the record 
whether the RO had requested medical records from Las Damas 
hospital, identified by the Veteran as relevant to the claims 
on appeal.  They noted that the Veteran had asserted that he 
was treated for a psychiatric disorder at that facility on 
his return from service in Vietnam; further noting that there 
were some records on file from that facility dated from the 
early 1980s, and thus not contemporaneous with the Veteran's 
return from Vietnam.  

The parties agreed, as does the Board here, that appropriate 
action should be taken to ensure that all private medical 
records adequately identified by the Veteran, are on file-to 
specifically include any and all pertinent medical records 
from Las Damas hospital identified by the Veteran and dated 
during the approximate period after the Veteran returned from 
Vietnam.  The AMC/RO should take appropriate action to obtain 
any such identified treatment records not on file, and 
associate them with the claims files.

The parties also agreed that during a VA examination-
presently identified by the Board as a May 2006 VA mental 
disorders examination-given that the Veteran's father died 
later in 2003, the examiner erroneously stated that the 
Veteran's 1997 hospitalization was etiologically related to 
his father's death.  The parties agreed that the opinion 
given at that time was thus based on a misunderstanding of 
the factual basis and history of the Veteran's claim.  On 
that basis the parties agreed that the examination was 
inadequate for rating purposes; and that the duty to assist 
included obtaining an adequate VA examination.  
 
Therefore, a remand to the AMC/RO is necessary in order to 
afford the Veteran an adequate mental disorders examination.  
Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Such examination and opinion would be instructive with regard 
to the appropriate disposition of the psychiatric disorder 
claim under appellate review.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993); Littke v. Derwinski, 1 Vet. App. 90 (1990).     

Any other requirements outlined in the joint remand implying 
Board action shall be addressed by the Board if and when the 
case returns to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA copies of all medical 
records underlying any decision addressing 
SSA disability benefits to the Veteran and 
any other determination, to include copies 
of any such determination/decision and all 
associated documents.  In requesting these 
records, follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to the 
request for records from Federal 
facilities.  All records/responses 
received should be added to the claims 
file.

2.  Contact the Veteran and request that 
he provide information as to the dates of 
any treatment received for his psychiatric 
disability beginning soon after returning 
from Vietnam, to specifically include 
medical records from Las Damas hospital; 
and any recent treatment since December 
2008 from any source; and to furnish 
signed authorizations for the release to 
the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical records 
(not already in the claims folder) from 
all sources should be requested.  All 
records obtained should be added to the 
claims folder.  

If requests for any private treatment 
records are not successful, inform the 
Veteran of the nonresponse so that he will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2009).  

3.  Thereafter, schedule the Veteran for a 
psychiatric examination, by an appropriate 
specialist, to determine the nature and 
etiology of any psychiatric disorder.  

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should 
be made available to the examiner, who 
should review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examiner should review the evidence 
and examine the Veteran performing all 
necessary studies.  The examiner should 
elicit from the Veteran a narrative of his 
history of symptoms during and since 
service, to specifically include events 
leading up to and resulting in the 
Veteran's 1997 psychiatric 
hospitalization.    

For any psychiatric disability diagnosed, 
the examiner should provide a medical 
opinion as to whether there is a 
probability of 50 percent or greater (is 
at least as likely as not) that such 
psychiatric disability: 

(i) in the case of an acquired 
psychiatric disability-began or was 
permanently worsened during active 
service, and/or was the result of an 
inservice injury or disease, or was 
caused by or aggravated by a service-
connected disability; or

 (ii) in the case of an alcohol or 
drug abuse disability-was caused by 
or aggravated by a service-connected 
disability; or

(iii) in the case of a psychosis-
became manifested to a compensable 
degree within one year of separation 
from active duty, or otherwise is 
shown to be etiologically related to 
service or service-connected 
disability.  
 
The examiner should comment on the 
evidentiary basis for any etiological 
opinion relating any current psychiatric 
disability to service or to a service-
connected disability.   
 
4.  Conduct any additional development 
deemed appropriate by the AOJ, in 
compliance with the Court's January 2009 
Order; to include any appropriate 
development implied by 38 C.F.R. 
§ 3.304(f) (2009) if the ordered mental 
disorders examination includes a diagnosis 
of PTSD.  

5.  Thereafter, if any benefit sought is 
not granted, issue the Veteran and his 
representative a supplemental statement of 
the case on that claim.  Allow an 
appropriate period of time for the Veteran 
and his representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


